Title: James Madison to Thomas H. Key, 9 September 1826
From: Madison, James
To: Key, Thomas H.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montp
                                
                                Sepr. 9. 1826
                            
                        
                        I have recd from Mr Hassler the accompanying copy of a work he has just published on "Analytic
                            Trigonometry": which he wishes to be submitted to the proper department in the University of Virga. He entertains a
                            hope that it will be found well adapted to the course of study in this Country, & have the advantage of being
                            patronized in its Institutions. That his views may fully appear, I inclose his letter to me on the subject wch. you will
                            be so good as to return at your leisure.
                        Of the work itself, I shd. not pretend to form an opinion, were it not to pass into hands so capable of
                            appreciating it. Of the Author I may say that he has had both public & private testimonies of his scientific
                            respectability, and that his personal worth is believed, to strengthen whatever title he may possess to public favor. I
                            pray you to be assured, Sir, of my great esteem, and of my cordial respects.
                        
                            
                                
                            
                        
                    